IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN RE: PHILADELPHIA TRAFFIC             :   No. 167 EM 2013
COURT JUDGE MICHAEL LOWRY               :
                                        :   Petition for Review of Judge Michael
                                        :   Lowry to Receive His Pay and Benefits
PETITION OF: JUDGE MICHAEL              :
LOWRY                                   :   Motion for a Timely Hearing so Michael
                                        :   Lowry Can Receive His Pay and Benefits
                                        :


                                     ORDER


PER CURIAM

      AND NOW, this 13th day of November, 2014, the “Petition for Review of Judge

Michael Lowry to Receive His Pay and Benefits” and the “Motion for a Timely Hearing

so Michael Lowry Can Receive His Pay and Benefits” are hereby DISMISSED.